UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7705


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VINCENT PERNELL KYLE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:08-cr-00035-GMW-PMS-4)


Submitted:   February 23, 2012            Decided:   February 28, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Pernell Kyle, Appellant Pro Se.         Steven Randall
Ramseyer, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Vincent      Pernell    Kyle       appeals    the       district       court’s

order    denying    his   motion    for     reduction      of    sentence       under   18

U.S.C. § 3582(c)(2) (2006).               We have reviewed the record and

find    no   reversible     error.        Accordingly,          we    affirm     for    the

reasons stated by the district court.                     United States v. Kyle,

No.     1:08-cr-00035-GMW-PMS-4        (W.D.       Va.    Dec.        6,     2011).     We

dispense     with    oral    argument       because       the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            2